OPINION OF THE COURT
OWEN S. ALLBRITTON, Circuit Judge.

ORDER ON MOTION TO TAX COSTS

The Plaintiffs’ Motion for Taxation of Costs coming on for initial hearing before the Court as noticed and as continued and the Court reviewing the file, the arguments of counsel, the testimony of the witnesses and the Memorandum of Law and being otherwise fully advised finds:
*60(A) That the Defendant’s offer of judgment, submitted to the Plaintiffs on March 25, 1986 and accepted by Plaintiffs on April 4, 1986 for $1001.00 with costs accrued to the date of the offer, was silent as to whether attorney’s fees for the Plaintiffs’ attorneys services were to be included in and a part of the costs accruing to the date of the offer.
(B) Neither the offer, the notice of acceptance nor the proposed judgment indicated that a reasonable attorney’s fee also was to be awarded to the Plaintiffs and the judgment entered on April 8, 1986, made no reference to the Court fixing and assessing attorney’s fees as an element of the costs agreed to be paid by the Defendant.
(C) That, apparently, the first time any claim for attorney’s fees, as a part of the costs incurred, was made in the Plaintiffs’ Motion for Taxation of Costs filed on April 28, 1986.
(D) The Plaintiffs’ filing fee of $64.50 and $12.00 for service of process are the sole properly taxable costs obligated to be paid by the Defendant as specified in its offer of judgment accepted by the Plaintiffs.
Therefore it is
ORDERED AND ADJUDGED that the Plaintiffs recover costs from the Defendant in the total sum of $76.50; the Plaintiffs’ claim for attorney’s fees in addition to the above sum is DENIED.
DONE AND ORDERED in Chambers, Clearwater, Pinellas County, Florida this 26th day of January, 1987.
Editor’s Note: The trial court decision has been appealed to the Second District Court of Appeal. As of date of publication, the appellant has taken no action since filing the Notice and the Second DCA has not yet ruled.